DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saccoccio (USPN 8943640) in view of George (CN 108348411).
Saccoccio teaches a pool brush comprising a brush head (10) attachable to a handle (20) connector.  The brush head has a body (31) and a plurality of bristles (40) extending from the body.  The head and bristles comprise a polymer material.
Saccoccio teaches all the essential elements of the claimed invention however fails to teach an antimicrobial additive formulation into the bristles.  George teaches a brush with bristles having an antimicrobial additive (paragraph 00121).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saccoccio so that the bristles are antimicrobial as taught by George to prevent bacteria, mold or mildew growth on the brush.  
With regards to claim 2, the body comprises a polymer and while Saccoccio fails to teach that the body is coated with the antimicrobial material, it would have been obvious to use the antimicrobial additive as taught by George on the entire brush head to prevent growth of bacteria on the entire brush head.  
With regards to claim 4, the body has a top, bottom, front, rear and a pair of side surfaces and the bristles extend from each of those surfaces (figure 1).
With regards to claim 5, the body is cylindrical and the bristles extend 360 degrees around the body and ends thereof.
With regards to claim 6 and 8, George teaches that the antimicrobial additive comprises zinc or silver (paragraph 0121).  While George does not state that the growth on the head is reduced by at least 80% compared to a head without the additive, if the same additive is being used, then it is clear that the  additive must possess the same properties.  
With regards to claim 11, the brush head is attached to a handle connector and the handle connector comprises a first distal section attached to the brush head and a second proximal section adapted to be attached to a conventional pole (figure 1).
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saccoccio (USPN 8943640) and George (CN 108348411) further in view of Simonz (GB 2398540).
Saccoccio and George teach all the essential elements of the claimed invention however fails to teach that the first distal section has a receptacle with Acme threading and that the second proximal section is threaded.  Simonz teaches a tool with a handle attached wherein the handle is attached via Acme threading (page 8, lines 20-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saccoccio and George so that the handle connector comprises a threaded connection as taught by Simonz to allow for a more secure connection between the brush and the handle.  
With regards to claim 13, Saccoccio teaches a second proximal section that is sized and shaped to be received in a tubular distal end of a pole with a button means for releasably locking to the pole (21).  
With regards to claim 14, George teaches that the antimicrobial additive comprises zinc or silver (paragraph 0121).  While George does not state that the growth on the head is reduced by at least 80% compared to a head without the additive, if the same additive is being used, then it is clear that the  additive must possess the same properties.  
Claim 3, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saccoccio (USPN 8943640) and George (CN 108348411) further in view of Dreher (CA 2860659).
Saccoccio and George teach all the essential elements of the claimed invention, including that the body has a cylindrical shape with bristles that extend 360 degrees around the body and ends and that antimicrobial additive comprises silver or zinc (claim 10), as stated above in the rejection of claim 1.  Saccoccio and George however fail to teach that the bristles comprise PVC (claim 3) and fail to teach the wt % of additive (claim 7, 9).  Dreher teaches bristles that are made from PVC (page 38, lines 15-17) (claim 3) and have an antimicrobial agent that is 0.01-5 wt% of the bristle (page 42, lines 21-27) (claim 7 and 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saccoccio and George so that the bristles are made from PVC since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saccoccio and George so that the wt% of the additive is about 0.7 wt% or between 0.2-3% as taught by Dreher since the additive should not be so heavy that it would alter the shape of the bristle which would then effect the function of the brush.
  Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saccoccio (USPN 8943640), George (CN 108348411) and Simonz (GB 2398540) further in view of Dreher (CA 2860659).
Saccoccio, George and Simonz teach all the essential elements of the claimed invention, including that the body has a cylindrical shape with bristles that extend 360 degrees around the body and ends (claim 15) and that antimicrobial additive comprises silver or zinc (claim 17, 18), as stated above in the rejection of claim 1.  Saccoccio, George and Simonz however fail to teach that the bristles comprise PVC (claim 15) and fail to teach the wt % of additive (claim 16 and 18).  Dreher teaches bristles that are made from PVC (page 38, lines 15-17) (claim 15) and have an antimicrobial agent that is 0.01-5 wt% of the bristle (page 42, lines 21-27) (claim 16, 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saccoccio, George and SImonz so that the bristles are made from PVC since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saccoccio, George and Simonz so that the wt% of the additive is about 0.7 wt% or between 0.2-3% as taught by Dreher since the additive should not be so heavy that it would alter the shape of the bristle which would then effect the function of the brush.
With regards to claim 19 and 20, the references fail to teach what the diameter of the pole is, the number of threads per inch, how long the proximal section is, or where the buttons are located.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of Saccoccio, George and Simonz, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723